Filed 4/19/22; Certified for Publication 5/12/22 (order attached)




              COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                         DIVISION ONE

                                  STATE OF CALIFORNIA



 VICKI HEBERT,                                             D079038

         Plaintiff and Appellant,

         v.                                                (Super. Ct. No. 37-2019-
                                                           00007178-CU-MC-CTL)
 BARNES & NOBLE, INC.,

         Defendant and Respondent.


        APPEAL from a judgment of the Superior Court of San Diego County,
Gregory W. Pollack, Judge. Reversed and remanded.
        Peter R. Dion-Kindem; The Blanchard Law Group and Lonnie C.
Blanchard, III for Plaintiff and Appellant.
        Quinn Emanuel Urquhart & Sullivan, Shon Morgan, Daniel C. Posner,
and John W. Baumann for Defendant and Respondent.


                                                   I
                                        INTRODUCTION
        Vicki Hebert filed a putative class action against Barnes & Noble, Inc.
(Barnes & Noble), alleging it willfully violated the Fair Credit Reporting Act
(15 U.S.C. § 1681 et seq.; hereafter, the FCRA, or the Act). The FCRA
requires an employer like Barnes & Noble to provide a job applicant like
Hebert with a standalone disclosure stating that the employer may obtain
the applicant’s consumer report when making a hiring decision. (15 U.S.C.
§§ 1681a(h), 1681b(b)(1)(A).) According to Hebert, Barnes & Noble willfully
violated the FCRA by providing job applicants with a disclosure that included
extraneous language unrelated to the topic of consumer reports.
      Barnes & Noble filed a motion for summary judgment arguing that no
reasonable jury could find its alleged FCRA violation was willful. It asserted
it included the extraneous information in its disclosure due to an inadvertent
drafting error. The trial court agreed with Barnes & Noble, granted the
company’s motion for summary judgment, and entered judgment in the
company’s favor.
      Unlike the trial court, we conclude a reasonable jury could find that
Barnes & Noble’s alleged FCRA violation was willful. Based on the evidence
presented in the proceedings below, a reasonable jury could find that Barnes
& Noble acted willfully because it violated an unambiguous provision of the
FCRA, at least one of the company’s employees was aware of the extraneous
information in the disclosure before the disclosure was displayed to job
applicants, the company may not have adequately trained its employees on
FCRA compliance, and/or the company may not have had a monitoring
system in place to ensure its disclosure complied with the FCRA.
      Because a reasonable jury could find that Barnes & Noble’s alleged
FCRA violation was willful, we reverse the judgment and remand the matter
with directions that the trial court vacate its order granting the motion for
summary judgment and enter a new order denying the motion for summary
judgment.


                                       2
                                        II
                                BACKGROUND
                                        A
                           Fair Credit Reporting Act
      “In 1970, Congress passed and President Nixon signed the Fair Credit
Reporting Act. 84 Stat. 1127, as amended, 15 U.S.C. § 1681 et seq. The Act
seeks to promote ‘fair and accurate credit reporting’ and to protect consumer
privacy.” (TransUnion LLC v. Ramirez (2021) 141 S.Ct. 2190, 2200; see also
15 U.S.C. § 1681(b) [“It is the purpose of this title ... to require that consumer
reporting agencies adopt reasonable procedures for meeting the needs of
commerce for consumer credit, personnel, insurance, and other information in
a manner which is fair and equitable to the consumer, with regard to the
confidentiality, accuracy, relevancy, and proper utilization of such
information in accordance with the requirements of this title ....”].) To that
end, “[t]he Act ‘imposes a host of requirements concerning the creation and

use of consumer reports.’ ”1 (TransUnion, at p. 2200.)
      Two of these requirements are codified in 15 U.S.C. section
1681b(b)(2)(A). That statutory provision requires an “employer who obtains a
consumer report about a job applicant first [to] provide the applicant with a
standalone, clear and conspicuous disclosure of its intention to do so, and [to]



1       The Act defines “consumer report” as “any written, oral, or other
communication of any information by a consumer reporting agency bearing
on a consumer’s credit worthiness, credit standing, credit capacity, character,
general reputation, personal characteristics, or mode of living which is used
or expected to be used or collected in whole or in part for the purpose of
serving as a factor in establishing the consumer’s eligibility for– [¶] (A) credit
or insurance to be used primarily for personal, family, or household purposes;
[¶] (B) employment purposes; or [¶] (C) any other purpose authorized under
... [15 U.S.C. section 1681b].” (15 U.S.C. § 1681(d).)
                                        3
obtain the applicant’s consent….” (Walker v. Fred Meyer, Inc. (9th Cir. 2020)
953 F.3d 1082, 1086.) These disclosure and consent requirements are
intended to “secur[e] job applicants’ privacy rights by enabling them to
withhold authorization to obtain their consumer reports,” while also
“promot[ing] error correction by providing applicants with an opportunity to
warn a prospective employer of errors in the report before the employer
decides against hiring the applicant on the basis of information contained in
the report.” (Syed v. M-I, LLC (9th Cir. 2017) 853 F.3d 492, 497 (Syed).)
      The disclosure and authorization requirements state in part as follows:
      Disclosure to Consumer
      [¶] … [A] person may not procure a consumer report, or cause a
      consumer report to be procured, for employment purposes with
      respect to any consumer, unless–

            (i) a clear and conspicuous disclosure has been made in
            writing to the consumer at any time before the report is
            procured or caused to be procured, in a document that
            consists solely of the disclosure, that a consumer report
            may be obtained for employment purposes; and

            (ii) the consumer has authorized in writing (which
            authorization may be made on the document referred to in
            clause (i)) the procurement of the report by that person.

(15 U.S.C. § 1681b(b)(2)(A).)
      “The FCRA provides a private right of action against those who violate
its statutory requirements in procuring and using consumer reports. The
affected consumer is entitled to actual damages for a negligent violation.”
(Syed, supra, 853 F.3d at p. 497, citing 15 U.S.C. § 1681o, italics added.) “For
a willful violation, however, a consumer may recover statutory damages
ranging from $100 to $1,000, punitive damages, and attorney’s fees and
costs.” (Syed, at p. 497, citing 15 U.S.C. § 1681n, italics added.)


                                        4
      Willful violations encompass both knowing statutory violations and
reckless ones. (Safeco Ins. Co. of Am. v. Burr (2007) 551 U.S. 47, 56–60
(Safeco).) For purposes of the FCRA, the recklessness standard is the same
as the common law recklessness standard from the civil liability sphere:
recklessness involves “ ‘action entailing ‘an unjustifiably high risk of harm
that is either known or so obvious that it should be known.’ ” (Id. at pp. 68,
69.) Stated differently, a violation of the FCRA is reckless when the
defendant runs “a risk of violating the law substantially greater than the risk
associated with a … merely careless” statutory violation. (Id. at p. 69.)
                                       B
                       Hebert’s Job Application Process
      In 2018, Hebert applied to work for Barnes & Noble. During the
application process, Barnes & Noble’s consumer reporting agency, First
Advantage, emailed Hebert a link to a website that displayed Barnes &
Noble’s consumer report disclosure and requested her authorization to
procure a consumer report. Hebert clicked the link, viewed the disclosure,
and authorized Barnes & Noble to procure her consumer report.
      Barnes & Noble’s consumer report disclosure read as follows:
      “[IMPORTANT -- PLEASE READ CAREFULLY BEFORE
      SIGNING AUTHORIZATION] DISCLOSURE REGARDING
      BACKGROUND INVESTIGATION

      “Barnes & Noble, Inc. (‘the Company’) may obtain information
      about you for employment purposes from a third party consumer
      reporting agency such as First Advantage Background Services
      Corp. (‘First Advantage’), P.O. Box 105292, Atlanta GA 30348,
      1-800-845-6004. Thus, you may be the subject of a ‘consumer
      report’ and/or an ‘investigate consumer report’ which may include
      information about your character, general reputation, personal
      characteristics, and/or mode of living, and which can involve
      personal interviews with sources such as your neighbors, friends,
      or associates. You have the right, upon written request made

                                       5
      within a reasonable time after receipt of this notice, to request
      disclosure of the nature and scope of any investigative consumer
      report. The scope of this notice and authorization is continuing
      allowing the Company to obtain consumer reports and
      investigative consumer reports now and throughout the course of
      your employment to the extent permitted by law.

      “Please note: Nothing contained herein should be
      construed as legal advice or guidance. Employers should
      consult their own counsel about their compliance
      responsibilities under the FCRA and applicable state law.
      First Advantage expressly disclaims any warranties or
      responsibility or damages associated with or arising out
      of information provided herein.”

(Bolding added.)
      The final paragraph of the disclosure (the bolded paragraph beginning
with “Please note”) includes the extraneous information giving rise to the
alleged FCRA violation at issue here.
                                        C
                               Hebert’s Lawsuit
      In 2019, Hebert sued Barnes & Noble on behalf of a putative class of
individuals as to whom the company had procured or caused to procure a
consumer report in the preceding five years. The operative complaint
asserted a single cause of action for willful violation of the FCRA’s standalone
disclosure requirement. It alleged the company willfully violated this
requirement because its consumer report disclosure contained extraneous
information unrelated to the procurement of a consumer report. It sought
statutory damages, punitive damages, and attorney’s fees and costs.
                                        i
              Barnes & Noble’s Motion for Summary Judgment
      Barnes & Noble moved for summary judgment. It asserted it was
entitled to judgment as a matter of law because Hebert could not establish

                                        6
one of the elements of her cause of action—namely, that Barnes & Noble’s
violation of the standalone disclosure requirement was willful. Barnes &
Noble argued the extraneous language in the disclosure was the result of an
inadvertent drafting error that occurred while Barnes & Noble was revising
the disclosure to ensure it complied with the FCRA. Additionally, Barnes &
Noble argued it reasonably and in good faith relied on the advice of outside
legal counsel when it included the extraneous language in its disclosure, thus

precluding a finding of willfulness.2
      Together with its motion for summary judgment, Barnes & Noble filed
declarations and/or deposition testimony from the following individuals:
(1) Allison Spivak, Director of Legal Affairs–Human Resources for Barnes &
Noble; (2) Kevin Vilke, Director of Employee Relations for Barnes & Noble;
(3) Ryan Cardwell, Manager of Employee Relations for Barnes & Noble;
(4) Daniel Jacobs, a principal at Jackson Lewis P.C. (Jackson Lewis), Barnes
& Noble’s outside legal counsel; (5) Richard Greenberg, another principal at
Jackson Lewis; and (6) Sierra Bazemore, an employee of First Advantage.
Collectively, this evidence established the following undisputed facts.
      In 2009, Barnes & Noble and First Advantage executed a contract
whereby First Advantage agreed to provide Barnes & Noble with background
screening services for employment purposes. First Advantage provided
Barnes & Noble with a model consumer report disclosure and authorization
form that, according to First Advantage, complied with the FCRA and state
laws and regulations. First Advantage also agreed to provide Barnes &




2     Barnes & Noble asserted other arguments in its motion for summary
judgment, but it does not raise those arguments on appeal as an alternative
basis upon which this court may affirm the judgment.
                                        7
Noble with an updated model disclosure and authorization form if revisions
to laws or regulations necessitated changes to the existing form.
      Several years later, Barnes & Noble’s in-house counsel Allison Spivak
received an email with a legal update concerning the FCRA. She forwarded
the legal update and Barnes & Noble’s then-existing consumer report
disclosure form to Daniel Jacobs of Jackson Lewis, and asked whether he was
comfortable with the company’s form. He responded he was not comfortable
with the form for reasons not pertinent to this litigation. He recommended
that Spivak reach out to First Advantage for an updated model disclosure
form. Soon after these communications, Spivak went on maternity leave and
tasked Barnes & Noble employees Kevin Vilke and Ryan Cardwell with
ensuring that the company’s disclosure form was updated. Vilke, in turn,
delegated this responsibility to his subordinate Cardwell.
      At Cardwell’s request, First Advantage employee Sierra Bazemore sent
her company’s latest model disclosure form to Cardwell to reference as a
template. First Advantage’s model disclosure form included one paragraph of
text, which generally informed the consumer that he or she may be the
subject of a consumer report and advised the consumer of his or her rights in
connection with the procurement of the consumer report. It also included a
footnote that stated:
      “Please note: Nothing contained herein should be construed as
      legal advice or guidance. Employers should consult their own
      counsel about their compliance responsibilities under the FCRA
      and applicable state law. First Advantage expressly disclaims
      any warranties or responsibility or damages associated with or
      arising out of information provided herein.”

Bazemore told Cardwell to work with his company’s legal team to ensure the
model disclosure form met his company’s needs. She also told him First
Advantage could not advise on the content of his company’s disclosure form.

                                      8
      Cardwell sent the model disclosure form to Jacobs, who reviewed it and
told Cardwell it was “generally fine,” subject to certain modifications. Soon
after, Jacobs went on paternity leave and asked fellow Jackson Lewis
principal Richard Greenberg to provide revisions to the model disclosure
form. Greenberg revised the text of the model disclosure form and sent a
redlined version of the form to Cardwell and Vilke. However, he did not alter
or comment on the footnote in the model disclosure form. He understood the
footnote was business-to-business language—not part of the disclosure form
that would be displayed to job applicants. Greenberg likened the footnote to
a watermark embedded in a draft document undergoing revision.
      Cardwell accepted Greenberg’s proposed edits to the text of the
consumer report disclosure and emailed a clean copy of the revised disclosure
form (as well as a revised consumer report authorization form) to Bazemore
to “replace [Barnes & Noble’s] current disclosure & authorization” forms.
The revised disclosure form still included the footnote with the business-to-
business language.
      Bazemore sent Barnes & Noble’s consumer report disclosure form to
her company’s information technology department to be uploaded onto the
First Advantage website. At some point during the upload process, the
business-to-business language was moved from the footnote of the disclosure
form into the body of the disclosure form.
      First Advantage uploaded the new disclosure form—which now
included the business-to-business language in the body of the disclosure—
onto a staging website that was not viewable to members of the public. It
granted Vilke and Cardwell access to the staging website so they could
review the disclosure form before it went live. A few weeks after the
disclosure form was uploaded to the staging website, it went live and was


                                       9
displayed to Barnes & Noble’s job applicants as part of the company’s
employment application process.
      Approximately two years later, Barnes & Noble switched consumer
reporting agencies for reasons unrelated to the present litigation. At that
time, it stopped using the consumer report disclosure form with the
extraneous business-to-business language.
                                       ii
          Hebert’s Opposition to the Motion for Summary Judgment
      Hebert opposed Barnes and Noble’s motion for summary judgment.
She argued there was, at minimum, a disputed issue of material fact on the
element of willfulness. She claimed the issue was disputed for the following
reasons: Barnes and Noble “knowingly approved and implemented a revised
disclosure form that included … extraneous and confusing language” in
violation of the FCRA; Barnes & Noble delegated the task of updating its
disclosure form to Cardwell, who—in the words of Vilke—did not “know what
the legalities of FCRA” were; Cardwell viewed the disclosure form while it
was pending on First Advantage’s staging website, yet permitted it to go live
notwithstanding the extraneous business-to-business language; Barnes &
Noble relied on First Advantage to ensure its disclosure form was correct,
even though First Advantage said it could not advise on the content of the
disclosure form; and Barnes & Noble allowed the disclosure form to be
displayed to job applicants for nearly two years.
      Hebert also contended that Barnes & Noble could not rely on an advice-
of-counsel defense. She claimed the defense was unavailable because
Jackson Lewis never rendered a legal opinion about the extraneous business-
to-business language that originated in the footnote of First Advantage’s
model disclosure form. Alternatively, to the extent Barnes & Noble actually


                                      10
believed that Jackson Lewis had sanctioned the inclusion of the extraneous
language in the disclosure form, Hebert argued that such advice would be
“patently implausible,” and Barnes & Noble’s reliance thereon would be
reckless.
      Together with her opposition, Hebert filed transcript excerpts from the
depositions of Spivak, Vilke, Cardwell, Greenberg, and Bazemore, in addition
to documents obtained during discovery. Of relevance here, Cardwell
testified in his deposition that he reviewed all of the documents that were
uploaded to First Advantage’s staging website before they went live to the
public. Spivak and Vilke testified in their depositions that they did not view
the documents that were uploaded to the staging website.
                                       iii
  Barnes & Noble’s Reply in Support of the Motion for Summary Judgment
      Barnes & Noble filed a reply in support of its motion for summary
judgment. It reiterated its claim that there was no genuine dispute that the
extraneous language in its disclosure form was a drafting mistake. Barnes &
Noble argued it was not reckless for failing to train its employees on the
FCRA, as its employees were “familiar enough with the FCRA to recognize an
issue and to engage experienced outside counsel to address it.” It argued it
was not reckless for using the disclosure form for two years either, since it
never received complaints about the form that would have prompted further
review. Finally, it argued it could rely on the advice-of-counsel defense,
irrespective of whether its outside counsel commented specifically on the
business-to-business language in the footnote of the form, because its counsel
rendered legal advice about the disclosure form as a whole.




                                       11
                                        iv
              Order Granting the Motion for Summary Judgment
      After a hearing, the trial court granted Barnes & Noble’s motion for
summary judgment. It reasoned Hebert could not establish the element of
willfulness because “the facts here show[ed] nothing more than a mistake.”
The court noted that “outside counsel assumed the language at issue was
business-to-business language but did not communicate that to [Barnes &
Noble],” and the Barnes & Noble “employees who were tasked with carrying
out the updates relied on the edits made by counsel.” The court concluded
“the alleged violations resulted from a miscommunication over what
amounted to a document stamp or watermark on a vendor-supplied form.”
Additionally, the court ruled that Barnes & Noble’s “good-faith reliance on
the advice of counsel negate[d] a showing of willfulness.”
      After granting the motion for summary judgment, the court entered
judgment for Barnes & Noble. Hebert appeals.
                                        III
                                 DISCUSSION
                                        A
                        Summary Judgment Standards
      “[G]enerally, from commencement to conclusion, the party moving for
summary judgment bears the burden of persuasion that there is no triable
issue of material fact and that he is entitled to judgment as a matter of law.
... There is a triable issue of material fact if, and only if, the evidence would
allow a reasonable trier of fact to find the underlying fact in favor of the party
opposing the motion in accordance with the applicable standard of proof.”
(Aguilar v. Atlantic Richfield Co. (2001) 25 Cal.4th 826, 850 (Aguilar).) A
defendant who moves for summary judgment “bears the burden of persuasion


                                        12
that ‘one or more elements of’ the ‘cause of action’ in question ‘cannot be
established,’ or that ‘there is a complete defense’ thereto.” (Ibid.)
      “[T]he party moving for summary judgment bears an initial burden of
production to make a prima facie showing of the nonexistence of any triable
issue of material fact ….” (Aguilar, supra, 25 Cal.4th at p. 850.) Where the
plaintiff would bear the burden of proof by a preponderance of the evidence at
trial, a defendant moving for summary judgment “must present evidence that
would require a reasonable trier of fact not to find any underlying material
fact more likely than not—otherwise, he [the defendant] would not be entitled
to judgment as a matter of law, but would have to present his evidence to a
trier of fact.” (Id. at p. 851.) If the moving party satisfies the initial burden
of production, “he causes a shift, and the opposing party is then subjected to a
burden of production of his own to make a prima facie showing of the
existence of a triable issue of material fact.” (Id. at p. 850.) For purposes of
the summary judgment law, “[a] prima facie showing is one that is sufficient
to support the position of the party in question.” (Id. at p. 851.)
      “ ‘Because this case comes before us after the trial court granted a
motion for summary judgment, we take the facts from the record that was
before the trial court when it ruled on that motion. [Citation.] “ ‘We review
the trial court’s decision de novo, considering all the evidence set forth in the
moving and opposing papers except that to which objections were made and
sustained.’ ” [Citation.] We liberally construe the evidence in support of the
party opposing summary judgment and resolve doubts concerning the
evidence in favor of that party.’ ” (Conroy v. Regents of University of Cal.
(2009) 45 Cal.4th 1244, 1249–1250.)




                                        13
                                          B
                  There Is a Triable Issue of Material Fact
             Whether Barnes & Noble Willfully Violated the FCRA

      Barnes & Noble urges this court to affirm the judgment for the same
reason the trial court entered summary judgment in its favor—it claims no
reasonable jury could find its alleged FCRA violation was willful. It asserts
its alleged violation was not willful, as a matter of law, because it was an
“innocent mistake” that resulted “from a miscommunication” among its
employees (Cardwell, Vilke, and Spivak), its outside counsel (Jackson Lewis),
and its consumer reporting agency (First Advantage).
      Courts in the Ninth Circuit “ ‘have found that “[w]illfullness under the
FCRA is generally a question of fact for the jury.” ’ ” (Snell v. G4S Secure
Solutions (USA) Inc. (E.D. Cal. 2019) 424 F.Supp.3d 892, 902, quoting Taylor
v. First Advantage Background Servs. Corp. (N.D. Cal. 2016) 207 F.Supp.3d
1095, 1110–1111; see also Hargrett v. Amazon.com DEDC, LLC (M.D. Fla.
2017) 235 F.Supp.3d 1320, 1327 [“Willfulness is typically a question of fact
for the jury.”]; Wood v. Credit One Bank (E.D. Va. 2017) 277 F.Supp.3d 821,
846 [“ ‘Because “summary judgment is ‘seldom appropriate’ on whether a
party possessed a particular state of mind,” courts have frequently held that
willfulness is a question of fact for the jury.’ ”].)
      For reasons we will explain, this case is no exception to the general rule
that willfulness presents a question of fact properly reserved for the jury.
                                           i
        There Is Evidence From Which a Reasonable Jury Could Find a
                        Reckless Violation of the FCRA

      As noted, willfulness under the FCRA includes reckless statutory
violations, in addition to knowing statutory violations. (Safeco, supra, 551
U.S. at pp. 56–60.) Given that a reckless FCRA violation is a willful FCRA

                                          14
violation, summary judgment would only be warranted in this case if a
reasonable jury would be unable to find that Barnes & Noble’s alleged FCRA
violation was reckless—i.e., if “no reasonable jury could find that [Barnes &
Noble’s] conduct created a ‘risk [of a violation] substantially greater than that
which is necessary to make [its] conduct negligent.’ ” (Edwards v. Toys ‘R’ Us
(C.D. Cal. 2007) 527 F.Supp.2d 1197, 1210 (Edwards).) Unlike the trial
court, we conclude Hebert adduced sufficient evidence from which a
reasonable jury could indeed find that Barnes & Noble’s alleged FCRA
violation was willful.
      In Syed, the Ninth Circuit Court of Appeals held that 15 U.S.C.
section 1681b(b)(2)(A) clearly and unambiguously prohibits a prospective
employer from including terms on a disclosure form in addition to those
mandated by the FCRA. (Syed, supra, 853 F.3d at pp. 503–505.) In light of
the unambiguous nature of the statutory prohibition, the Syed court
concluded “a prospective employer’s violation of the FCRA is ‘willful’ when
the employer includes terms in addition to the disclosure ….” (Id. at p. 496;
id. at p. 505 fn. 7 [“where a party’s action violates an unambiguous statutory
requirement, that fact alone may be sufficient to conclude that its violation is
reckless, and therefore willful”]; see also Newsome v. Graybar Elec. Co. (N.D.
Cal. Oct. 18, 2021) 2021 U.S. Dist. Lexis 250198, at *10 [“The Ninth Circuit…
has held that a violation of the ‘standalone’ requirement is willful as a matter
of law.”]; Arnold v. DMG Mori USA, Inc. (N.D. Cal. Mar. 31, 2021) 2021 U.S.
Dist. Lexis 62890, at *11 [granting FCRA plaintiffs’ motion for summary
judgment, reasoning that willfulness inquiry was “straightforward” because
defendant’s disclosure form included information in addition to the FCRA
disclosure].) In accordance with this persuasive authority, Barnes & Noble’s




                                       15
inclusion of extraneous language on its disclosure form, and its ostensible
violation of the FCRA’s unambiguous prohibition, is indicative of willfulness.
      Further, Hebert adduced evidence from which a jury could find that at
least one of Barnes & Noble’s employees—Cardwell—was aware the
extraneous language would be included in the disclosure form. During his
deposition, Cardwell testified he was aware the language was contained in
the disclosure form before he sent it to First Advantage. Thereafter, First
Advantage loaded the disclosure form onto its staging website and told
Cardwell to “check the system and verify that [it was] as expected.” In his
deposition, Cardwell testified he reviewed all of the documents on First
Advantage’s system before they went live on its website, per his usual custom
and practice. From this evidence, a reasonable jury could find that Barnes &
Noble (through Cardwell) knew its disclosure form included the extraneous
language that is alleged to violate Title 15 U.S.C. section 1681b(b)(2)(A).
      Barnes & Noble does not dispute there is evidence from which a jury
could find that Cardwell was aware of the extraneous language before the
disclosure went live. However, it contends Cardwell was a “non-lawyer” who
“was not versed in (or tasked with knowing) the FCRA’s requirements,” in an
apparent attempt to show the company did not knowingly violate the FCRA’s
standalone disclosure requirements. Further, it points to statements from
Cardwell (made in his declaration and at his deposition) in which he asserted
he was only vaguely aware of the FCRA’s disclosure requirements, he did not
remember the statute’s specifics, and he received only “general” training on
the FCRA in his capacity as a human resource employee.
      Far from helping Barnes & Noble, this evidence tends to establish the
existence of a triable issue of material fact concerning willfulness. For
instance, a jury could find that Barnes & Noble acted recklessly by delegating


                                       16
all of its FCRA compliance responsibilities to a human resources employee
who, by his own admission, knew very little about the FCRA. Similarly, a
reasonable jury could find that Barnes & Noble took excessive risks by
allowing its final disclosure form to go live without any form of review or
oversight from any other employees such as Vilke or Spivak, who testified in
deposition that they never viewed the documents that were uploaded to First
Advantage’s staging website. A reasonable jury could also find that Barnes &
Noble was reckless insofar as it failed to provide adequate FCRA training to
its employees who bore responsibility for ensuring the company’s FCRA
compliance, thus resulting in a statutory violation like the one at issue here.
      Another factor that could indicate recklessness is Barnes & Noble’s
continuous use of the allegedly problematic disclosure form for nearly two
years. Barnes & Noble argues it did not know, and had no reason to know,
that its disclosure form violated the FCRA because it received no complaints
from job applicants about its disclosure form while it was in use. Be that as
it may, Barnes & Noble’s continuous and prolonged use of the disclosure form
suggests it had no proactive monitoring system in place to ensure its
disclosure was FCRA-compliant. Further, the evidence showed the company
stopped using the disclosure form only because it switched consumer
reporting agencies—not because it discovered the flaws in its disclosure form.
Like the factors discussed above, a finding that Barnes & Noble lacked a
routine monitoring system to guarantee FCRA compliance could give rise to a
finding of recklessness. (Edwards, supra, 527 F.Supp.2d at p. 1214 [“a
reasonable jury could conclude that the fact that [defendant] did not discover
the violation until suit was filed indicates that its monitoring processes (or
lack thereof) created an ‘unjustifiable risk’ that it would violate the statute”].)




                                        17
                                        ii
             The Advice-of-Counsel Defense Does Not Mandate
          Entry of Summary Judgment in Favor of Barnes & Noble

      Barnes & Noble contends no reasonable jury could find its alleged
violation was willful because it relied in good faith on the advice of counsel
when adopting its disclosure form. It argues its reliance on the advice of
counsel “negates any showing of willfulness,” thus requiring us to affirm the
judgment. Barnes & Noble does not direct us to case law approving the use of
an advice-of-counsel defense in a FCRA case. However, we assume for
purposes of this appeal, without deciding, that a FCRA defendant may invoke
the advice-of-counsel defense to try to rebut a showing of willfulness.
      Even so, we disagree with Barnes & Noble’s assertion that its reliance
on the advice of counsel mandates affirmance of the judgment. Certainly,
Barnes & Noble’s procurement of legal advice regarding its consumer report
disclosure is strong evidence that its alleged violation of the FCRA was
merely negligent, not willful. However, even in contexts where an advice-of-
counsel defense is recognized, a defendant’s good faith reliance on the advice
of counsel “is not a complete defense, but only one factor for consideration.”
(Markowski v. S.E.C. (2d Cir. 1994) 34 F.3d 99, 105; see also United States v.
Wenger (10th Cir. 2005) 427 F.3d 840, 853 [“Good faith reliance on counsel…
is not a complete defense, but is merely one factor a jury may consider when
determining whether a defendant acted willfully.”]; but see Albertson v.
Raboff (1960) 185 Cal.App.2d 372, 386 [advice of counsel “may afford the
[client] a complete defense to an action for malicious prosecution”].)
      Thus, evidence of Barnes & Noble’s asserted reliance on advice of
counsel does not singlehandedly preclude a finding of willfulness as a matter
of law. Rather, it must be considered with all of the evidence pertinent to the
willfulness inquiry–including the evidence that Barnes & Noble may have
                                       18
violated the FCRA’s unambiguous standalone disclosure mandate, the
evidence suggesting Cardwell (and hence, Barnes & Noble) may have been
aware of the extraneous language yet permitted the disclosure form to be
displayed to job applicants anyway, the evidence concerning the company’s
FCRA training efforts, and the evidence concerning the existence (or non-
existence) of a monitoring system designed to ensure FCRA compliance.
      Considered collectively, this evidence gives rise to a triable issue of
material fact concerning the element of willfulness. Therefore, the trial court
erred in granting the motion for summary judgment and entering judgment
in favor of Barnes & Noble.
                                       IV
                                   DISPOSITION
      The judgment is reversed. The matter is remanded with directions that
the trial court vacate its order granting the motion for summary judgment
and enter a new order denying the motion for summary judgment. Hebert is
entitled to her costs on appeal.



                                                             McCONNELL, P. J.

WE CONCUR:


O’ROURKE, J.


DO, J.




                                       19
Filed 5/12/22
                         CERTIFIED FOR PUBLICATION

                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                    DIVISION ONE

                            STATE OF CALIFORNIA



 VICKI HEBERT,                                D079038

         Plaintiff and Appellant,

         v.                                   (Super. Ct. No. 37-2019-
                                              00007178-CU-MC-CTL)
 BARNES & NOBLE, INC.,

         Defendant and Respondent.


THE COURT:
       The opinion in this case filed April 19, 2022 was not certified for
publication. It appearing the opinion meets the standards for publication
specified in California Rules of Court, rule 8.1105(c), the request pursuant to
rule 8.1120(a) for publication is GRANTED.
       IT IS HEREBY CERTIFIED that the opinion meets the standards for
publication specified in California Rules of Court, rule 8.1105(c); and
       ORDERED that the words “Not to Be Published in the Official Reports”
appearing on page one of said opinion be deleted and the opinion herein be
published in the Official Reports.
                                                             McCONNELL, P. J.

Copies to: All parties